DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 57-76 are presently pending, and considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57-69, 71, 74, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,653,768. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 57: Patent claim 1 teaches missing a first liquid comprising an RNA and a second liquid containing at least one polycationic/cationic compound.  Patent Claim 2 teaches that this RNA in composition 1 may be a long-chain RNA, and Patent Claim 3 narrows the long-chain RNA to being from 100-50000 nucleotides in length.  Patent Claim 1 also teaches recovering the composition from the reactor.  However, the aspect of introduction at a flow rate of at least 5mL/min is not taught.
	On the other hand, Patent Claim 1 requires the blend time to be 5 seconds or less, which would require the flow rate to 5mL/min or more, in larger reaction volumes.  Thus, it would have been obvious to make the invention. The Artisan would do so in order to have blend times of 5 seconds are less, in larger reaction volumes.
	Claim 58: While the patent does not claim a final product containing at least 1g of long-chain RNA, the Artisan would find the same obvious from the patent.  The artisan would make such compositions, when making larger arounds of the final composition.  The Artisan would expect success, as it in the claimed scope.
	Claim 59: Claim 5 recites 50000 nucleotides.
	Claim 60: Claim 5 claims an mRNA.
	Claim 61: Claim 6 teaches 300nm or less.
	Claim 62: Claim 20 teaches dynamic means.
	Claim 63: Claim 21 teaches static means.
	Claim 64: Claim 22 teaches T piece adaptor.
	Claim 65: Claim 7 teaches polydispersity index of 0.05-0.50.
	Claim 66: Claim 12 teaches several amino-acid polymers that anticipate, and Claim 15 teaches several inorganic cations.
	Claim 67: Claim 13 teaches lyoprotectants and salts.
	Claim 68: Claim 1 teaches 5 seconds or less.
	Claim 69: Claim 17 teaches N/P ratios of 0.1-10.
	Claim 71: Patent Claim 1 requires the blend time to be 5 seconds or less, which would require the flow rate to 10 mL/min or more, in larger reaction volumes.  Thus, it would have been obvious to make the invention. The Artisan would do so in order to have blend times of 5 seconds are less, in larger reaction volumes.
	Claim 74: Claim 8 teaches isolating.
	Claim 76: The claimed method necessarily contains water at all points.  Otherwise, they could not be mixed.  Thus, the method is obvious, as it is required for making the composition, and required for success.
	Thus, in light of the patent, the invention would be obvious.  The Artisan would do and expect success, as it is required for larger amounts.  The Artisan would expect success, as it is claimed.

Claims 57-72, 74, and 76 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,653,768 in view of Lim, et al. (2014) “Ultra-High Throughput Synthesis of Nanoparticles with Homogeneous Size Distribution Using a Coaxial Turbulent Jet Mixer”, ACS Nano, 8(6): 6056-65. 
As shown above, the various aspects are obvious over the patent, however, the aspect of (Claim 70) a continuous process, the aspect of using a pump (Claim 72) and the aspect of concurrent introduction (Claim 73) is not claimed in the patent.
On the other hand, Lim teaches the use of continuous formation of nanoparticles as having an advantage of being more reproducible and controllable than batch-type methods (e.g., p. 6066. Col. 1, paragraph 2).  Lin teaches the use of syringe pumps for controlling flow rates (e.g., p. 6057, col. 2, penultimate paragraph).  
Thus, at the time of invention, it would have been obvious to perform the method continuously and with pumps.  The Artisan would do so as it typically provides better reproducibility and controllability as well as control the flow.  The Artisan would expect success, as the components are utilized for their art-recognized purposes.


Claims 57-69, 71, 73-74, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,653,768 in view of Badilescu, et al. (2012) “Microfluidics-Nano-Integration for Synthesis and Sensing”, Polymers, 4: 1278-10. 
As shown above, the various aspects are obvious over the patent, however, the aspect of concurrent introduction into the reactor is not claimed in the patent.
On the other hand, it was known in the art of such manufacture, to utilize two concurrent streams (p. 1279, paragraph 2).
Thus, at the time of invention, it would have been obvious to perform the method with simultaneous injection of the reactants.  The Artisan would do so, and expect success, as the components are utilized for art-recognized purposes.

. Claims 57-69, 71, and 74-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,653,768 in view of Jensen, et al. (2010) “Spray drying of siRNA-containing PLGA nanoparticles intended for inhalation”, Journal of Controlled Release, 142: 138-45. 
As shown above, the various aspects are obvious over the patent, however, the aspect of drying is not claimed (Claim 75).
On the other hand, it was known spray-drying could produce functional RNA nanoparticles (e.g., Jensen, ABSTRACT).
As such it would have been obvious to modify the methods and spray dry to isolate the nanoparticles.  The Artisan would so and expect success, as it is a method known to work and maintain function.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1631